ICJ_162_SilalaWaters_CHL_BOL_2018-11-15_ORD_01_NA_00_FR.txt.                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                        DISPUTE OVER THE STATUS
                   AND USE OF THE WATERS OF THE SILALA
                                (CHILE v. BOLIVIA)


                            ORDER OF 15 NOVEMBER 2018




                                  2018
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                    DIFFÉREND CONCERNANT LE STATUT
                   ET L’UTILISATION DES EAUX DU SILALA
                                 (CHILI c. BOLIVIE)


                         ORDONNANCE DU 15 NOVEMBRE 2018




3 CIJ1153.indb 1                                            15/05/19 15:58

                                                Official citation :
                           Dispute over the Status and Use of the Waters of the Silala
                                (Chile v. Bolivia), Order of 15 November 2018,
                                           I.C.J. Reports 2018, p. 703




                                            Mode officiel de citation :
                         Différend concernant le statut et l’utilisation des eaux du Silala
                              (Chili c. Bolivie), ordonnance du 15 novembre 2018,
                                           C.I.J. Recueil 2018, p. 703




                                                                                 1153
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157352-7




3 CIJ1153.indb 2                                                                              15/05/19 15:58

                                                  15 NOVEMBER 2018

                                                       ORDER




                        DISPUTE OVER THE STATUS
                   AND USE OF THE WATERS OF THE SILALA
                            (CHILE v. BOLIVIA)




                    DIFFÉREND CONCERNANT LE STATUT
                   ET L’UTILISATION DES EAUX DU SILALA
                             (CHILI c. BOLIVIE)




                                                  15 NOVEMBRE 2018

                                                   ORDONNANCE




3 CIJ1153.indb 3                                                     15/05/19 15:58

                                                                                              703




                                  COUR INTERNATIONALE DE JUSTICE

                                                  ANNÉE 2018                                             2018
                                                                                                     15 novembre
                                                 15 novembre 2018                                    Rôle général
                                                                                                        no 162

                       DIFFÉREND CONCERNANT LE STATUT
                      ET L’UTILISATION DES EAUX DU SILALA
                                              (CHILI c. BOLIVIE)




                                                ORDONNANCE


                   Présents: M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                              Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                              M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                              Gevorgian, Salam, Iwasawa, juges ; MM. Daudet, Simma,
                              juges ad hoc ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 80 de son
                   Règlement,
                      Vu la requête enregistrée au Greffe de la Cour le 6 juin 2016, par
                   laquelle le Gouvernement de la République du Chili (­ci-après le « Chili »)
                   a introduit une instance contre l’Etat plurinational de Bolivie (­ci-après la
                   « Bolivie ») relativement à un différend concernant le statut et l’utilisation
                   des eaux du Silala,
                      Vu l’ordonnance du 1er juillet 2016, par laquelle la Cour a fixé au 3 juil-
                   let 2017 et au 3 juillet 2018 les dates d’expiration des délais pour le dépôt,
                   respectivement, du mémoire du Chili et du contre-­mémoire de la Bolivie,
                      Vu le mémoire dûment déposé par le Chili dans le délai ainsi fixé,



                                                                                                4




3 CIJ1153.indb 5                                                                                           15/05/19 15:58

                           statut et utilisation du silala (ordonnance 15 XI 18)                 704

                      Vu l’ordonnance du 23 mai 2018, par laquelle la Cour, à la demande de
                   la Bolivie, a reporté au 3 septembre 2018 la date d’expiration du délai
                   pour le dépôt du contre-­mémoire du défendeur,
                      Vu le contre-­mémoire dûment déposé par la Bolivie dans le délai ainsi
                   prorogé ;
                      Considérant que, dans son contre-­  mémoire, la Bolivie déclare que,
                   « [e]n vertu de l’article 80 du Règlement de la Cour, [elle] présente trois
                   demandes reconventionnelles » ;
                      Considérant que,
                       « [s]’agissant de ses demandes reconventionnelles, la Bolivie prie la
                       Cour de dire et juger que :
                       a) la Bolivie détient la souveraineté sur les chenaux artificiels et les
                            installations de drainage du Silala qui sont situés sur son territoire
                            et a le droit de décider si c­ eux-ci doivent être entretenus et de quelle
                            manière ;
                       b) la Bolivie détient la souveraineté sur les eaux du Silala dont l’écou-
                            lement a été artificiellement aménagé, amélioré ou créé sur son
                            territoire, et le Chili n’a pas droit à cet écoulement artificiel ;
                       c) toute fourniture, par la Bolivie au Chili, d’eaux s’écoulant artifi-
                            ciellement du Silala, ainsi que les conditions et modalités d’une
                            telle fourniture, notamment la redevance à verser, sont soumises
                            à la conclusion d’un accord avec la Bolivie » ;
                       Considérant que, par une lettre datée du 9 octobre 2018, l’agent du
                    Chili a affirmé que, selon son gouvernement, « ces demandes [re-
                   conventionnelles] sembl[aient] constituer une simple reformulation des
                   moyens de défense avancés par le défendeur » ; que l’agent du Chili
                   a toutefois déclaré que, pour accélérer la procédure, son gouvernement
                   ne contesterait pas la recevabilité des demandes reconventionnelles
                   ­contenues dans le contre-­mémoire de la Bolivie ; qu’elle a en outre indiqué
                   que, selon le Chili, la tenue d’un second tour d’écritures n’était pas justi-
                    fiée, les arguments juridiques et éléments de preuve avancés par les Parties
                    dans leurs écritures fournissant à la Cour tous les éléments dont elle a
                    besoin pour se prononcer sur le fond de l’affaire ; que, s’agissant du droit
                    du Chili d’exprimer, en vertu du paragraphe 2 de l’article 80 du Règle-
                    ment de la Cour, ses vues par écrit sur les demandes reconventionnelles de
                    la Bolivie dans une pièce de procédure additionnelle, elle a fait savoir que,
                    selon son gouvernement, pour les motifs déjà exposés, le Chili n’avait pas
                    besoin de présenter une nouvelle pièce écrite ; et qu’elle a communiqué la
                    position du Chili selon laquelle il convenait de passer immédiatement à la
                    phase orale de la procédure ;
                       Considérant que, par une lettre datée du 17 octobre 2018, l’agent de la
                    Bolivie a déclaré que son gouvernement estimait que la tenue d’un second
                    tour d’écritures était indispensable et qu’il serait inopportun que les
                    demandes reconventionnelles soient examinées exclusivement au cours de

                                                                                                    5




3 CIJ1153.indb 7                                                                                         15/05/19 15:58

                           statut et utilisation du silala (ordonnance 15 XI 18)               705

                    la phase orale ; que l’agent de la Bolivie a affirmé que, en présentant ses
                    demandes reconventionnelles, la Bolivie avait élargi la portée du différend
                    et était en droit de présenter de nouveaux éléments de preuve à l’appui
                    desdites demandes ainsi que de connaître la position du Chili sur c­ elles-ci ;
                       Considérant que, lors d’une réunion que le président de la Cour a tenue
                    le 17 octobre 2018 avec les agents des Parties, l’agent du Chili a réitéré
                    que son gouvernement n’entendait pas contester la recevabilité des
                    demandes reconventionnelles de la Bolivie et que, selon lui, la tenue d’un
                    second tour d’écritures ne se justifiait pas dans les circonstances de
                    l’espèce ; considérant en particulier que l’agent du Chili a exposé que,
                    dans les pièces de procédure déjà déposées par les Parties, la Cour dispo-
                   sait de tous les éléments dont elle a besoin pour se prononcer sur le fond
                   de l’affaire ; que l’agent du Chili a déclaré que, si la Cour décidait qu’un
                   second tour d’écritures était nécessaire, son gouvernement estimait que
                   ­celles-ci devraient se limiter à l’examen des demandes reconventionnelles ;
                    et qu’elle a indiqué, concernant les délais, que le Chili aurait besoin de
                    trois mois pour élaborer une réplique ;
                       Considérant que, lors de la même réunion, l’agent de la Bolivie a réitéré
                    la position de son gouvernement selon laquelle la portée du différend
                    avait été élargie par ses demandes reconventionnelles et qu’un second
                    tour d’écritures était indispensable afin que les deux Parties puissent
                    traiter comme il se doit des questions factuelles et juridiques soulevées en
                    l’affaire, notamment celles qui sous-­tendent les demandes reconvention-
                    nelles ; et qu’il a indiqué que trois mois seraient nécessaires à son gouver-
                    nement pour l’élaboration d’une duplique ;
                       Considérant que, étant donné que le Chili n’a pas contesté la receva­
                    bilité des demandes reconventionnelles de la Bolivie, la Cour n’estime pas
                    devoir à ce stade se prononcer définitivement sur la question de savoir
                    si les conditions énoncées au paragraphe 1 de l’article 80 du Règlement
                    sont remplies ;
                       Considérant par ailleurs que la Cour estime que le dépôt d’une réplique
                    du Chili et d’une duplique de la Bolivie est nécessaire ;
                       Considérant que, aux fins de protéger les droits que les Etats tiers admis
                    à ester devant la Cour tirent du Statut, la Cour donne instruction au gref-
                    fier de leur transmettre copie de la présente ordonnance ;
                       Compte tenu des vues des Parties,
                     Prescrit la présentation d’une réplique de la République du Chili et
                   d’une duplique de l’Etat plurinational de Bolivie, limitées aux demandes
                   reconventionnelles du défendeur ;
                     Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
                   écritures :
                     Pour la réplique de la République du Chili, le 15 février 2019 ;
                     Pour la duplique de l’Etat plurinational de Bolivie, le 15 mai 2019 ;


                                                                                                 6




3 CIJ1153.indb 9                                                                                      15/05/19 15:58

                            statut et utilisation du silala (ordonnance 15 XI 18)              706

                      Réserve la suite de la procédure.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le quinze novembre deux mille dix-huit, en trois exem-
                    plaires, dont l’un restera déposé aux archives de la Cour et les autres
                    seront transmis respectivement au Gouvernement de la République du
                    Chili et au Gouvernement de l’Etat plurinational de Bolivie.


                                                                       Le président,
                                                          (Signé) Abdulqawi Ahmed Yusuf.
                                                                           Le greffier,
                                                              (Signé) Philippe Couvreur.




                                                                                                 7




3 CIJ1153.indb 11                                                                                     15/05/19 15:58

